Citation Nr: 0946327	
Decision Date: 12/07/09    Archive Date: 12/18/09	

DOCKET NO.  07-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for heart disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from December 1965 to 
December 1967, and service in the Army National Guard 
thereafter from 1978 until 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The Veteran 
requested and was scheduled and notified of a hearing to be 
conducted before a member of the Board but thereafter failed 
to appear for this hearing in June 2008.  There is no further 
request for hearing or a motion based upon good cause.  The 
case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  There was no diagnosis of heart disease or hypertension 
at any time during or in the year following service 
separation, the available evidence indicates that 
hypertension was first diagnosed some seven years after 
discharge from active duty in 1975, hypertension was noted at 
enlistment for the Army National Guard in 1978, and there is 
no competent medical evidence or opinion on file which in any 
way shows or suggests that hypertension, or subsequently 
manifested coronary artery disease was actually manifested 
during a period of active duty for training, or which shows 
that preexisting hypertension or coronary artery disease was 
permanently increased in severity (aggravated) during any 
period of active duty for training.  




CONCLUSION OF LAW

No disease of the heart, including hypertension and coronary 
artery disease, were incurred or aggravated in line of active 
military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in May 2006, 
prior to the issuance of the rating decision now on appeal 
from September 2006.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The Veteran has also been provided with all 
applicable laws and regulations governing his claim in 
multiple Statements of the Case during the pendency of the 
appeal.  The notice requirements are satisfied.  

The service treatment records and records of medical 
treatment during certain periods of service with the Army 
National Guard were collected.  Also collected were records 
of the Veteran's medical treatment as a civilian employee of 
the Pine Bluff Arsenal for some 24 years following separation 
from active service, other private medical records, and VA 
treatment records.  All known available evidence has been 
collected and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
heart disease and hypertension, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Active military duty includes active duty, any period of 
active duty for training during which an individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or for a covered disease which for purposes of this section 
includes an acute myocardial infarction, cardiac arrest, or 
cerebral vascular accident.  38 C.F.R. § 3.6.  

Analysis:  The Veteran filed his original claim for heart 
disease in April 2006, at 60 years of age, some 38 years 
after he was separated from active military duty.  On the 
claims form, he specifically noted that this disability began 
in April 1991.  At no time during the pendency of the appeal 
has the Veteran provided any particular written explanation 
of how or under what circumstances that he manifested heart 
disease or hypertension during any period of active duty or 
active duty for training.  In his VA Form 9, Substantive 
Appeal, the Veteran wrote, for the first time, that he 
believed his heart condition was aggravated during Air 
National Guard service "summer camp," at a time he was on 
active duty for training.  

The service treatment records, which appear complete, from 
the Veteran's initial active duty enlistment from 1965 to 
1967 includes no findings or diagnosis heart disease or 
hypertension of any kind.  There is certainly no evidence 
which shows heart disease or hypertension to a compensable 
degree within one year after the Veteran was separated from 
service in December 1967.  Indeed, the first complaint of 
hypertension is noted on the Veteran's subsequent enlistment 
examination for the Army National Guard in 1978, some 11 
years after he was discharged from active duty.  This record 
documents that at the time the Veteran enlisted for the Army 
National Guard, hypertension had already been diagnosed and 
he was under ongoing treatment at the time of enlistment.  An 
August 1986 periodic examination notes that high blood 
pressure was initially diagnosed in 1975, approximately seven 
years after he was separated from active military service.  
Private records note that the Veteran underwent cardiac 
catheterization in 1990, and that he was diagnosed with 
coronary artery disease in 1991.  

The Veteran did serve with the Army National Guard from 1978 
through early 1992, and was separated from the National Guard 
as a result of heart disease, but there is a complete absence 
of any competent objective medical evidence which shows that 
the Veteran actually manifested heart disease during a period 
of active or inactive duty training, or that heart disease 
not manifested during a period of military service was 
somehow increased in severity beyond ordinary progress 
(aggravated) during an actual period of military duty.  In 
this regard, the Board notes that the Veteran claimed in his 
substantive appeal that his preexisting heart disease was 
somehow aggravated during a two week "summer camp" period of 
active duty for training, but he supplied no evidence of 
service treatment records or any other type of explanation to 
support this argument.  The available service treatment 
records from the Army National Guard do not identify any 
particular exacerbation or increase in severity of 
hypertension or coronary artery disease.  It is noteworthy 
that there is no record of a line of duty determination or a 
Medical Evaluation Board or Physical Evaluation Board during 
the Veteran's Army National Guard service, reflecting that 
military authorities determined that heart disease was 
aggravated during any period of active or inactive duty for 
training with the Army National Guard.

On the other hand, there are extensive private medical 
records on file for the Veteran's post-service employment for 
some 24 years at the Pine Bluff Arsenal in Arkansas.  The 
Pine Bluff Arsenal is a department of the US Army, but the 
Veteran's employment with the arsenal was as a civilian 
carpenter.  Records of the Veteran's treatment at Pine Bluff 
Arsenal, in a civilian capacity, in June 2003 note that the 
Veteran had hypertension, coronary artery stenosis, and 
symptoms of congestive heart failure with perhaps transient 
ischemic attacks.  He had recently had his medications 
adjusted.  It was noted that he had repeatedly been counseled 
about these problems in connection with his civilian 
employment.  The physician noted that he had counseled the 
Veteran numerous times to follow up with his doctor and that 
he had done so with respect to monitoring blood pressure, but 
not with respect to his other problems with ongoing artery 
stenosis and possibly coronary artery disease.  It seems 
quite clear that the Veteran was routinely followed for his 
onset of hypertension following service separation in or 
around 1975, and his increasing problems with cardiac 
catherization in 1990 and diagnosis of coronary artery 
disease in 1991 while employed as a civilian at the Pine 
Bluff Arsenal, but there is simply no objective medical or 
other evidence which in any way shows or suggests that these 
disabilities of the heart actually manifested during a period 
of active duty for training, or were aggravated beyond 
ordinary progress during any particular period of military 
service.  

It is shown that in February 1990, the Veteran was placed on 
profile with the Army National Guard for failing a phase one 
cardiovascular screening, and again being placed on further 
profile in August 1991 due to coronary artery disease, and 
eventually being found in November 1991 to not meet minimum 
physical standards for retention in the Army National Guard.  
No evidence shows any acute exacerbation or increase in 
severity of heart disease during any particular period of 
military training while in a duty status with the Army 
National Guard.  

There is certainly no evidence or any argument from the 
Veteran that he manifested heart disease or hypertension at 
any time during service, or to a compensable degree in the 
year following his separation from active military duty in 
December 1967.  The Veteran is shown to have been diagnosed 
with hypertension in or around 1975 which preexisted his 1978 
enlistment in the Army National Guard.  Although the Veteran 
certainly had periods of active and inactive duty training 
with the Guard over the years, there is simply no medical or 
other objective evidence which documents on onset of coronary 
artery disease while the Veteran was on a duty status with 
the Guard nor is there any evidence that hypertension or 
coronary artery disease was actually increased in severity 
beyond ordinary progress while the Veteran was on duty with 
the Guard.  The Board can find no evidence whatsoever linking 
disability of the Veteran's heart to any incident, injury or 
disease of active military service.  


ORDER

Entitlement to service connection for heart disease is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


